COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rachel Marie Harvey v. The State of Texas

Appellate case number:     01-12-00400-CR

Trial court case number: 1292026

Trial court:               182nd District Court of Harris County

        This case was abated and remanded to the trial court on September 12, 2012. In the order
of abatement, we ordered the trial court to execute a certification of appellant’s right to appeal, to
determine whether appellant still wished to pursue this appeal, to determine whether appellant’s
counsel, Jose Ricardo Soliz, intended to represent appellant on appeal, to determine whether
appellant is indigent, and to provide a deadline by which appellant would be required to hire
counsel if counsel Soliz was not intending to represent appellant and appellant was not indigent.
The trial court held a hearing on our order of abatement on September 28, 2012, and the court
reporter has filed a record of the hearing. The reporter’s record shows that the trial court found
that appellant wished to pursue the appeal, that appellant is not indigent, that counsel Soliz no
longer represents appellant, and that Winston Cochran has been retained to represent appellant.
Further, on October 2, 2012, the district clerk filed a supplemental clerk’s record containing a
certificate of appellant’s right to appeal showing that appellant has the right to appeal.
Accordingly, we REINSTATE this case on the Court’s active docket.

       Appellant’s brief is ORDERED to be filed no later than November 1, 2012.

         Appellee’s brief, if any, is ORDERED to be filed no later than 30 days from the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Brown
                    Acting individually       Acting for the Court


Date: October 17, 2012